Exhibit 10(a)

Executive Compensation

 

 

Item 3 – Approve the Company’s Amended and Restated

Long-Term Incentive Compensation Plan

Introduction

On February 26, 2019, the Board approved an amendment and restatement (Plan
Amendment) of our Long-Term Incentive Compensation Plan (LTICP). The primary
purposes of the Plan Amendment are to (i) increase the number of shares of our
common stock available for awards under the LTICP by an additional 200 million
shares and (ii) provide that subject to the share limitations within the LTICP,
awards may be granted under the LTICP through the tenth anniversary of the 2019
annual meeting. The Plan Amendment also provides (i) that dividends and dividend
equivalents may be accumulated but will not be paid with respect to unvested
awards unless and until such awards vest and (ii) for at least 95% of awards to
have at least a one year vesting period. In addition, the Plan Amendment makes
certain additional clarifying and other changes to the terms of the LTICP. The
Plan Amendment will not take effect unless shareholders approve it at the annual
meeting.

 

     

Share Increase

200 million shares

 

Estimated to allow for the grant of equity awards over the next four to five
years

    

Plan Extension

10 years subject to share limitations

    

Other Best Practice Changes

Accumulated dividends and dividend equivalents will not be paid on unvested
awards

 

At least 95% of awards must have at least a one year vesting period

     

Shares Available Under the LTICP

If shareholders approve the Plan Amendment, the maximum number of shares that
may be issued under the LTICP on or after January 1, 2019, assuming no
cancellation or forfeiture of outstanding awards, will be 352,307,259 shares.
Assuming the maximum number of performance shares and including dividend
equivalents through December 31, 2018 on RSRs and on the maximum number of
performance shares, this number represents 60,299,339 shares subject to
outstanding awards as of January 1, 2019 and 92,007,920 shares available for but
not yet subject to a grant or award as of January 1, 2019, plus the additional
200 million shares authorized by the Plan Amendment.

Potential Dilution

Based on 4,581,253,608 shares of our common stock outstanding as of December 31,
2018, if all 60,299,339 shares subject to outstanding awards and all 92,007,920
shares available for future awards are ultimately issued, the shareholder
dilution would be approximately 3.3%. If all of the additional 200 million
shares authorized by the Plan Amendment are also ultimately issued, the
shareholder dilution would be approximately 7.7%. Both dilution percentages
assume that shares subject to awards will be issued on a one-for-one basis even
though since March 1, 2009 each share issued under awards other than options or
stock appreciation rights (SARs) counts as two shares against the LTICP share
reserve. On March 1, 2019, the closing market price of our common stock was
$50.03.

Purpose of the LTICP

The Board believes that the LTICP is an important way to attract, retain, and
motivate key team members and directors to produce growth in shareholder value
and provide incentive compensation. Participation in the LTICP rewards key team
members and directors for superior performance by giving them an opportunity to
participate in this growth. In addition, in 2018, we used approximately
23,703,940 shares of our LTICP share reserve (taking into account that RSRs
count as two shares against the LTICP share reserve) as a broad-based incentive
grant to each of approximately 250,000 employees. These employees were each
granted RSRs with respect to 50 shares (with respect to 30 shares for part-time
U.S. employees) vesting after two years of continued service after the grant,
subject to earlier vesting in full or in part in the case of the employee’s
death or disability or in other limited circumstances. This grant was given to
team members for the important role they play in the Company’s efforts to
rebuild trust and to show team members that we value their contributions to our
long-term success.

 


 



--------------------------------------------------------------------------------

Executive Compensation

 

Share Usage

We are asking shareholders to approve the LTICP in the form included at the end
of this proxy statement as Appendix A. The Board believes the additional
200 million shares for which we are requesting approval will provide a
reasonable pool of equity awards that will allow us to continue using equity
awards as a fundamental part of our compensation framework in alignment with our
compensation principles. Based on our current grant practices and possible
business growth, we estimate that the increased share reserve will allow us to
continue to grant additional equity awards for approximately four to five years.
The actual number of years could be influenced by a number of factors, including
business growth, stock price, competitive pay practices, regulatory
requirements, and our continued use of performance-based awards. Shareholders
last approved an amendment and restatement of the LTICP in 2013.

Description of the LTICP

The following is a summary description of the LTICP reflecting the Plan
Amendment. The full text of the LTICP reflecting the Plan Amendment is included
at the end of this proxy statement as Appendix A. Shareholders are urged to read
the LTICP, as the summary of the material terms is qualified in its entirety by
reference to the text of the LTICP set forth in Appendix A.

LTICP Term

The Plan Amendment will become effective upon approval by the Company’s
shareholders if the shareholders approve the Plan Amendment at the 2019 annual
meeting. Under the Plan Amendment, no awards may be granted under the LTICP
after the tenth anniversary of the date the Plan Amendment becomes effective,
but any award granted prior to the tenth anniversary of the effective date may
extend beyond that date.

Shares Authorized

If shareholders approve the Plan Amendment, a total of 352,307,259 shares will
be issuable on or after January 1, 2019. If shareholders do not approve the Plan
Amendment, a total of 152,307,259 shares will be issuable on or after January 1,
2019. The number of shares available for issuance under the LTICP is not reduced
by shares counted with respect to awards that have been canceled, expired,
forfeited or settled in cash or substitute awards granted in connection with a
transaction.

Share Formula

Each share issued under awards other than stock options or SARs will count
against the number of shares available under the LTICP as two (2) shares. Shares
issued under stock options or SARs count against the shares available under the
LTICP on a share-for-share basis.

Committee

The LTICP is administered by the HRC with respect to awards to employees and by
the GNC with respect to non-employee directors or is administered by such other
committee of two or more directors established by the Board from time to time
(Committee).

Eligibility

Members of our Board, and employees and certain former employees (with respect
to certain compensation earned while employed) selected by the Committee, are
eligible to become participants in the LTICP. As of March 1, 2019, we had 12
non-employee directors and approximately 260,000 employees.

Director Awards

The Committee determines all awards to non-employee directors and such awards
are not subject to management’s discretion. From time to time, the Committee
will set the amount and the type of award that will be granted to non-employee
directors on a periodic, nondiscriminatory basis. The Committee may also set
additional awards to be granted to non-employee directors also on a periodic,
nondiscriminatory basis based on one or more of the following criteria:
(i) service as the chair of a Board committee; (ii) service as the Board Chair
or Lead Director; (iii) the number or type of Board committees on which a
director serves; or (iv) the first selection or appointment of an individual to
the Board.

 


 



--------------------------------------------------------------------------------

Executive Compensation

 

Award Types

The Committee may grant awards in the form of stock options, SARs, restricted
stock, RSRs, performance shares, performance units, stock awards, or
performance-based cash awards.

Individual Award Limits

Subject to certain anti-dilution and other adjustments, no participant may be
granted in any calendar year (i) stock options or SARs covering more than
14,000,000 shares; or (ii) awards other than stock options or SARs covering more
than 4,000,000 shares.

The maximum cash award under the Performance Policy portion of the LTICP payable
in any calendar year to a participant may not exceed two-tenths of one percent
(0.2%) of the Company’s “net income.” In addition, pursuant to an award of
performance units granted under the LTICP that is intended to satisfy the
requirements for “performance-based compensation” under prior IRC
Section 162(m), the maximum cash amount payable in any calendar year to any
participant may not exceed a dollar amount equal to two-tenths of one percent
(0.2%) of the Company’s “net income” for that calendar year. For the purposes of
the LTICP, the term “net income” means our net income for the applicable
performance period as reported in our consolidated financial statements,
adjusted to eliminate the effect of (i) losses resulting from discontinued
operations; (ii) extraordinary gains or losses; (iii) the cumulative effect of
changes in generally accepted accounting principles; and (iv) any other unusual
or infrequently occurring gain or loss which is separately identified and
quantified.

Administration

Subject to the provisions of the LTICP, the Committee has the power to:

 

•  

Prescribe, amend, and rescind rules and regulations relating to the LTICP and to
define terms not otherwise defined therein;

 

•  

Determine which persons are eligible to participate, to which of such
participants, if any, awards shall be granted, and the timing of any such
awards;

 

•  

Grant awards to participants and determine the terms and conditions thereof,
including the number of shares subject to awards and the exercise or purchase
price of such shares and the circumstances under which awards become exercisable
or vested or are forfeited or expire;

 

•  

Establish and certify the extent of satisfaction of any performance criteria or
other conditions applicable to the grant, issuance, exercisability, vesting,
and/or ability to retain any award;

 

•  

Prescribe and amend the terms of the agreements or other communications
evidencing awards made under the LTICP (which need not be identical) and the
terms of or form of any document or notice required to be delivered to the
Company by participants under the LTICP;

 

•  

Determine the appropriate adjustment, if any, as a result of any reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, stock dividend, or similar transactions or changes in the number or
kind of outstanding shares or any stock or other securities into which such
shares shall have been exchanged;

 

•  

Determine whether, in connection with certain changes in shares or a change in
control, to accelerate the exercisability of awards and provide for the
cancellation of such accelerated awards not exercised within a period determined
by the Committee or to terminate any awards for an equitable cash amount;

 

•  

Subject to the LTICP’s prohibitions on re-pricing, make adjustments in
recognition of unusual or infrequently occurring events or changes in applicable
laws (including non-U.S. laws), regulations, or accounting principles in order
to prevent dilution or enlargement of the benefits;

 

•  

Interpret and construe the LTICP, any rules and regulations under the LTICP, and
the terms and conditions of any award granted thereunder, and to make exceptions
to any such provisions in good faith and for the benefit of the Company; and

 

•  

Make all other determinations deemed necessary or advisable for the
administration of the LTICP.

 


 



--------------------------------------------------------------------------------

Executive Compensation

 

Stock Options

Stock options may be granted as non-qualified stock options or incentive stock
options, and must be granted at a price no lower than the fair market value of
the stock on the day of grant. However, non-employee directors and former
employees are not eligible for incentive stock options. Stock options may be
exercised during a period of time fixed by the Committee, except that (i) stock
options may not become fully vested until at least one year after the date of
grant (except upon a change in control or termination of employment due to
death, disability, or retirement); and (ii) no stock option may be exercised
more than ten years after the day it is granted. Otherwise, the Committee has
discretion to determine the number of shares subject to an option (subject to
the LTICP’s stated limits), the vesting, expiration, and forfeiture provisions
for options, the restrictions on transferability of an option, and any other
terms and conditions otherwise consistent with the LTICP. The exercise price of
an option may be paid through various means acceptable to the Committee,
including in cash or, to the extent allowed by the Committee, by delivering
(either physically or by attestation) previously owned shares or by delivering
to us the proceeds of shares of our common stock issuable under an option or by
other methods approved by the Committee. The LTICP prohibits re-pricing stock
options without shareholder approval.

Stock Appreciation Rights

A stock appreciation right (SAR) entitles a participant to receive a payment, in
cash, common stock, or a combination of both, in an amount equal to the
difference between the fair market value of our common stock at the time of
exercise and the exercise price of the award, which may not be lower than the
fair market value of our common stock on the day of grant. SARs may be exercised
during a period of time of up to ten years after the grant date, as fixed by the
Committee. SARs may be granted either in tandem with, or as a component of,
other awards granted under the LTICP, or not in conjunction with other awards
and may, but need not, relate to a specific option. SARs are generally subject
to the same terms and limitations as options or, when granted in tandem with
other awards, to the same terms as those other awards. SARs cannot be re-priced
without shareholder approval.

Restricted Stock, Restricted Share Rights and Stock Awards

An award of restricted stock consists of a specified number of shares of our
common stock that are subject to restrictions on transfer, conditions of
forfeiture, and any other terms and conditions for periods determined by the
Committee. Prior to the termination of the restrictions, a participant may vote
the restricted stock unless the Committee determines otherwise, but may not sell
or otherwise transfer the shares. Dividends or distributions paid with respect
to unvested restricted stock are subject to the same restrictions and vesting
schedule as the underlying restricted stock. Dividends or distributions may be
accumulated but shall not be paid with respect to unvested restricted stock
unless and until the vesting conditions are satisfied. The Committee may also
make stock awards of common stock without restrictions except that such awards
to team members can be made only if in lieu of salary, cash bonus, or other cash
compensation.

An award of RSRs entitles a participant to receive a specified number of shares
of our common stock upon the expiration of a stated vesting period. It may also
include the right to dividend equivalents, to the extent provided by the
Committee but shall not be paid with respect to unvested RSRs unless and until
the vesting conditions are satisfied although they may be accumulated until such
time. Dividend equivalents with respect to unvested RSRs are subject to the same
restrictions and vesting schedule as the RSRs to which the dividend equivalents
relate. Unless the Committee determines otherwise, after a RSR vests, the shares
of common stock specified in the award will be issued to the participant. A
participant who has been awarded RSRs may not vote the shares of common stock
subject to the RSRs until the shares are issued. Until the vesting period
applicable to a RSR award expires and the shares are issued, the participant
also may not transfer or encumber any interest in the RSRs or in any related
dividend equivalents.

The Committee has discretion to determine the terms of any award of restricted
stock or RSRs, including the number of shares subject to the award (subject to
the LTICP’s stated limits), and the minimum period over which the award may
vest; provided that, subject to acceleration due to the participant’s death,
disability, or retirement or a change in control of the Company and subject to a
limited pool of awards (up to 5% of the aggregate number of shares under the
LTICP) not subject to these restrictions, referred to as “shorter vesting
awards,” (i) in no event may the grant, issuance, retention, vesting, and/or
settlement of shares under an award of RSRs that is based on the level of
achievement versus performance criteria be subject to a performance period of
less than one year; and (ii) no condition that is based solely upon continued
employment or the passage of time may provide for vesting or settlement in full
of an award of RSRs over a term of less than one year from the date of grant.
These limitations do not apply to either shorter vesting awards or awards of
RSRs granted in lieu of salary, cash bonus, or other cash compensation.

 


 



--------------------------------------------------------------------------------

Executive Compensation

 

Performance Shares, Performance Units and Performance Cash Awards

A grant of performance shares, performance units or performance cash awards
entitles a participant to receive cash, common stock (which may be in the form
of restricted stock or RSRs), or a combination of both, based on the degree of
achievement of pre-established performance criteria over a performance period of
one to five years, as determined by the Committee. The Committee has discretion
to determine the terms of any award of performance shares, performance units or
performance cash awards, including the maximum amount payable (subject to the
LTICP’s stated limits), the performance period, which must be a period of
between one and five years, performance criteria (which may be based on Company,
group, unit, individual or other performance), and level of achievement versus
these criteria, the timing of any payment, restrictions on an award of
performance shares or performance units prior to actual payment, forfeiture
provisions, and any other terms and conditions consistent with the LTICP. The
Committee may specify that all or a portion of an award of performance shares,
performance units or performance cash awards is intended to satisfy the
requirements for “performance-based compensation” under prior Section 162(m) of
the IRC using “qualifying performance criteria” described below.

Performance Criteria

The Committee may establish performance criteria and the level of achievement
versus such criteria that determines the number of shares of common stock to be
granted, retained, vested, issued, or issuable under or in settlement of or the
amount payable pursuant to an award, which criteria may be based on qualifying
performance criteria or other criteria based on Company, group, unit, individual
or other performance. In addition, the Committee may specify a percentage of an
award that is intended to satisfy the requirements for “performance-based
compensation” under prior Section 162(m) of the IRC, provided that the
performance criteria for any portion of an award that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
prior Section 162(m) of the IRC shall be a measure based on one or more
qualifying performance criteria selected by the Committee and specified at the
time the award is granted. Notwithstanding satisfaction of any performance
criteria, the number of shares issued under or the amount paid under an award
may be reduced by the Committee on the basis of such further considerations as
the Committee in its sole discretion shall determine.

Qualifying performance criteria for “performance-based compensation” under prior
Section 162(m) of the IRC may be any one or more of the following performance
criteria, in each case as specified by the Committee in the award: (i) earnings
per share; (ii) business unit net earnings; (iii) return on realized common
equity; (iv) total shareholder return; (v) return on assets; (vi) return on
equity; or (vii) capital ratios (including, but not limited to, tier 1 and
regulatory capital ratios).

The qualifying performance criteria may be applied either individually,
alternatively, or in any combination, applied to either the Company as a whole
or to a business unit or subsidiary, either individually, alternatively or in
any combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to a
previous year’s results or to a designated comparison group. In addition, the
Committee may provide that qualifying performance criteria be adjusted as
determined appropriate by the Committee to the extent consistent with prior
Section 162(m) of the IRC including, without limitation, to reflect
extraordinary, unusual or infrequently occurring events, transactions or other
items; acquired, discontinued or disposed operations; effects of changes in
accounting principles, tax or other laws or requirements; regulatory capital
requirements; or similar events or circumstances. The maximum cash incentive
compensation award for awards designed as “performance-based compensation” under
prior Section 162(m) of the IRC payable in any calendar year to any covered
executive officer may not exceed two-tenths of one percent (0.2%) of the
Company’s “net income” as defined in the LTICP.

Tax Withholding

In connection with awards under the LTICP, the Company may withhold from any
cash otherwise payable to a participant or require a participant to remit to us
an amount sufficient to satisfy federal, state, local and foreign withholding
taxes. Tax withholding obligations could be satisfied by withholding shares to
be received upon exercise of an option or SAR, the vesting of restricted stock,
performance share, or stock award, or the payment of a RSR, performance unit, or
performance-based cash award, or by delivery to the Company of previously-owned
shares of common stock.

Transferability

Awards are not transferable or assignable unless provided otherwise by the
Committee with respect to certain specified family-related transfers.

 


 



--------------------------------------------------------------------------------

Executive Compensation

 

Amendment and Termination

The Board or the HRC or the GNC may modify, suspend, or terminate the LTICP but
may not, without the prior approval of our shareholders, make any change to the
LTICP that reduces the exercise price of or reprices outstanding stock options
or SARs or otherwise amends the LTICP in any manner requiring shareholder
approval by law or under the NYSE listing requirements.

Grants

Additional information about the LTICP and other plans pursuant to which awards
in the form of shares of our common stock may be made to directors and employees
in exchange for goods or services is provided under Equity Compensation Plan
Information.

Since the initial approval of the LTICP in 1984 through March 1, 2019, the
following number of stock options have been granted under the LTICP to the
individuals and groups set forth below. Although the LTICP permits the grant of
stock options, we have not granted stock options since 2013.

 

   

Timothy J. Sloan, CEO and President

    3,839,368  

John R. Shrewsberry, Sr. EVP, Chief Financial Officer

    420,730  

Mary T. Mack, Sr. EVP, Consumer Banking

    —  

Avid Modjtabai, Sr. EVP, Payments, Virtual Solutions and Innovations

    1,344,562  

Perry G. Pelos, Sr. EVP, Wholesale Banking

    523,052  

Current Executive Officers (Group)

    7,029,560  

John D. Baker II, Non-Employee Director

    22,570  

Donald M. James, Non-Employee Director

    22,570  

Current Non-Employee Directors (Group)

    45,140  

Non-Executive Officer Employees (Group)

    696,640,323  

No individual other than Richard M. Kovacevich, a former Chairman, President and
Chief Executive Officer of the Company, has received 5% or more of the stock
options granted since initial approval of the LTICP in 1984 through March 1,
2019. Mr. Kovacevich received 39,418,719 stock options.

Future Grants

No grants have been made that are contingent on the approval of the Plan
Amendment by stockholders. Options or awards that may be granted in the future
under the LTICP, as amended by the Plan Amendment, are within the discretion of
the Committee. Under the directors equity compensation program currently in
effect, unless otherwise determined by the Committee, each non-employee director
elected at our 2019 annual meeting of shareholders will receive, under the
LTICP, an award of our common stock having an award value of $180,000. A
non-employee director who joins the Board as of any other date will receive,
under the LTICP, as of such other date, a stock award based on the full-year
award value prorated to reflect the number of months (rounded up to the next
whole month) remaining until the next annual meeting of shareholders. The number
of shares of our common stock subject to a stock award will be determined by
dividing the award value by the NYSE-only closing price of our common stock on
the date of grant (rounded up to the nearest whole share).

Certain Federal Income Tax Consequences

The following discussion of the U.S. federal income tax consequences of the
LTICP is intended to be a general summary of applicable U.S. federal law as
currently in effect. Foreign, state, and local tax consequences may differ and
may be amended or interpreted differently during the term of the LTICP or of
awards granted thereunder. Because the federal income tax rules governing awards
and related payments are complex and subject to frequent change, award holders
are advised to consult their individual tax advisors.

 


 



--------------------------------------------------------------------------------

Executive Compensation

 

Non-Qualified Stock Options

A participant who is granted a non-qualified stock option will not recognize
income and we will not be allowed a deduction at the time the option is granted.
When a participant exercises a non-qualified stock option, the difference
between the exercise price and any higher market value of the stock on the date
of exercise (stock option gains) will be ordinary income to the participant and
will generally be allowed as a deduction for federal income tax purposes to
Wells Fargo. The capital gain holding period of the shares acquired will begin
one day after the date the stock option is exercised. When a participant
disposes of shares acquired by the exercise of the option, any amount received
that is more than the fair market value of the shares on the exercise date will
be treated as short-term or long-term capital gain, depending upon the holding
period of the shares. If the amount received is less than the market value of
the shares on the exercise date, the loss will be treated as short-term or
long-term capital loss, depending upon the holding period of the shares.

Incentive Stock Options

A participant who is granted an incentive stock option also will not recognize
income and we will not be allowed a deduction at the time the option is granted.
When a participant exercises an incentive stock option while employed by us or
within the three-month period (one-year period, in the case of disability) after
his or her employment ends, the participant will not recognize any ordinary
income at that time. However, any excess of the fair market value of the shares
acquired by such exercise over the exercise price will be an item of tax
preference for purposes of any federal alternative minimum tax applicable to
individuals. If the shares acquired upon exercise are disposed of more than two
years after the date of grant and one year after the date of transfer of the
shares to the participant (statutory holding periods), any sale proceeds that
exceed the total exercise price of these shares will be long-term capital gain.
Except in the event of the optionee’s death, if the shares are disposed of prior
to the expiration of the statutory holding periods, referred to as a
“disqualifying disposition,” generally, the amount by which the fair market
value of the shares at the time of exercise exceeds the total exercise price
will be ordinary income. If a disqualifying disposition occurs, we will
generally be entitled to a federal tax deduction for a similar amount.

Stock Appreciation Rights

The grant of a SAR is generally not a taxable event for a participant. Upon
exercise of the SAR, the participant will generally recognize ordinary income
equal to the cash or the fair market value of any shares received. We will
generally be entitled to a tax deduction at the same time for the same amount.
The participant’s subsequent sale of the shares generally will give rise to
capital gain or loss equal to the difference between the sale price and the
ordinary income recognized when the participant received the shares, and these
capital gains (or losses) will be treated as short-term or long-term capital
gains (or losses), depending upon the holding period of the shares.

Restricted Stock, Restricted Share Rights, Performance Shares and Stock Awards

Grantees of restricted stock, RSRs, performance shares, or stock awards (to the
extent such awards are unvested at the time of grant) do not recognize income at
the time of the grant of such awards. However, when the award vests or is paid,
as applicable, the grantee generally recognizes ordinary income in an amount
equal to the fair market value of the stock at such time, and we will receive a
corresponding deduction.

A participant could, within 30 days after the date of an award of restricted
stock, performance shares or stock awards (but not an award of RSRs), elect to
report compensation income for the tax year in which the award of restricted
stock occurs. If the participant makes such an election, the amount of
compensation income would be the value of the award at the time of grant. Any
later appreciation in the value of the award would be treated as capital gain
and realized only upon the sale of the stock subject to the award. If, however,
the award is forfeited after the participant makes such an election, the
participant would not be allowed any deduction for the amount earlier taken into
income. Upon the sale of shares subject to the award, a participant would
realize capital gain (or loss) in the amount of the difference between the sale
price and the value of the shares previously reported by the participant as
compensation income.

Performance Units and Cash

A participant will not have taxable income upon the grant of a contingent right
to a performance unit or cash. Rather, taxation will be postponed until the
performance unit or cash becomes payable. At that time, the participant will
recognize ordinary income equal to the value of the amount then payable.

 


 



--------------------------------------------------------------------------------

Executive Compensation

 

Tax Withholding

In connection with awards under the LTICP, we may withhold from any cash
otherwise payable to a participant or require a participant to remit to us an
amount sufficient to satisfy federal, state, local and foreign withholding
taxes. Tax withholding obligations could be satisfied by withholding shares to
be received upon exercise of an option or SAR, the vesting of restricted stock,
performance share, or stock award, or the payment of a RSR or performance unit
or by delivery to us of previously owned shares of common stock.

Company Deduction and Section 162(m)

IRC Section 162(m) limits the otherwise allowable deduction for compensation
during a calendar year paid to certain executive officers. Section 162(m)
generally limits the otherwise allowable deduction to $1,000,000 for such
executive officers unless payments are grandfathered as “performance-based”
under prior IRC 162(m) pursuant to written binding contracts in effect on
November 2, 2017.

Section 280G and Parachute Payment Treatment

Acceleration of vesting or payment of awards under the LTICP in the event of a
change in control of the Company may cause part or all of the amount involved to
be treated as an “excess parachute payment” under Section 280G of the IRC. Such
treatment may subject the participant to a 20% excise tax and preclude deduction
of such amounts by the Company.

Section 409A and Deferred Compensation Treatment

Under Section 409A of the IRC, certain awards granted under the LTICP could be
determined to be nonqualified deferred compensation. Section 409A imposes on
persons with nonqualified deferred compensation that does not meet the
requirements of Section 409A (i) taxation immediately upon vesting of the
nonqualified deferred compensation and earnings thereon (regardless of whether
the compensation is then paid); (ii) interest at the underpayment rate plus 1%;
and (iii) an additional 20% tax. To the extent applicable, the Company intends
that awards granted under the LTICP be exempt from or comply with Section 409A.

 

 Item 3 – Approve the Company’s Amended and Restated Long- Term Incentive
Compensation Plan

 Our Board recommends that you vote FOR the approval of the Amended and
 Restated Long-Term Incentive Compensation Plan.

 


 